Exhibit OLED TECHNOLOGY LICENSE AGREEMENT THIS OLED TECHNOLOGY LICENSE AGREEMENT (this “Agreement”) is entered into effective as of January 1, 2008 (the “Effective Date”), by and between Konica Minolta Holdings, Inc., a Japanese corporation with a place of business at Marunouchi Center Building, 1-6-1 Marunouchi, Chiyoda-ku, Tokyo 100 0005, Japan, acting through its subsidiary, Konica Minolta Technology Center, Inc. (collectively, “Konica Minolta”), and Universal Display Corporation, a Pennsylvania corporation with a place of business at 375 Phillips Blvd, Ewing, New Jersey 08618, U.S.A. (“Universal Display”). BACKGROUND WHEREAS, Universal Display has rights in certain patents and possesses certain know-how concerning Organic Light Emitting Devices; and WHEREAS, Konica Minolta desires to obtain license rights to practice under these patents and to use this know-how on the terms and conditions set forth herein. NOW, THEREFORE, intending to be legally bound, each of Konica Minolta and Universal Display hereby agrees as follows: AGREEMENT Article 1Definitions In addition to other terms defined elsewhere herein, the following terms shall have their corresponding meanings when used in this Agreement. 1.1“Affiliate” means a corporation, partnership, trust or other entity that directly or indirectly (through one or more intermediates) controls, is controlled by or is under common control with the party in question.For such purposes, “control,” “controlled by” and “under common control with” shall mean the ability to make, or participate meaningfully in the making of, business decisions on behalf of the relevant entity and/or such party, as applicable.“Control” shall be presumed where the party in question owns twenty percent (20%) or more of the voting or other similar interests in the relevant entity. 1.2“Know-How” means unpatented technical information, data, specifications, plans, drawings, designs, blueprints, formulae, processes and other similar items of a trade secret or confidential nature. 1.3“Licensed Product” means an OLED Lighting Module, or any product or part thereof that incorporates one or more OLED Lighting Modules, which OLED Lighting Module(s) (a) are covered, in whole or in part, by any Valid Claim(s) of a Universal Display Konica Minolta/Universal Display Confidential Page 1 of 22 1.4Patent; and/or (b) are manufactured using a process that is covered, in whole or in part, by any Valid Claim of a Universal Display Patent. 1.5“Lighting” means usage for general illumination or as specialty lighting source, such as backlighting for LCD displays and consumer electronics, aviation or automotive lighting, and mood lighting in public or private buildings.For purposes of this Agreement, Lighting includes Signage. 1.6“Net Sales Revenue” 1.6.1For Licensed Products that are OLED Lighting Modules, or components thereof, which are sold to non-Affiliated third parties, “Net Sales Revenue” means the gross amount invoiced or received, whichever occurs sooner, on account thereof, less (a) applicable sales and other similar taxes to the extent actually collected and remitted to the appropriate taxing authorities; (b) shipping charges to the extent separately itemized on the customer invoice and actually paid to third-party carriers; (c) insurance costs to the extent separately itemized on the customer invoice and actually paid or accrued for such purpose; and (d) refunds or credits actually given to third parties for returned or defective items.If the OLED Lighting Module or component is sold or otherwise transferred for consideration other than solely cash (such as in the case where Konica Minolta is receiving other consideration from the purchaser of the OLED Lighting Modules or components under one or more separate business arrangements relating to the downstream sale of related products), “Net Sales Revenue” means the standard or list selling price at which OLED Lighting Modules or components of similar kind and quantity are being offered for sale to non-Affiliated third parties at such time, or if no such selling price is available, the fair market value of such OLED Lighting Modules or components. 1.6.2For Licensed Products that are OLED Lighting Modules, or components thereof, which are sold or otherwise transferred to Konica Minolta Affiliates, “Net Sales Revenue” means the greater of (a) or (b), where (a) is the transfer price utilized by Konica Minolta for such intercompany sale or transfer, including all commissions and other amounts payable in connection therewith; and (b) is the standard or list selling price at which OLED Lighting Modules or components of similar kind and quantity are being offered for sale to non-Affiliated third parties at such time, or if no such selling price is available, the fair market value of such OLED Lighting Modules or components 1.6.3For Licensed Products that are not themselves OLED Lighting Modules, but that incorporate one or more OLED Lighting Modules, “Net Sales Revenue” would be calculated in the same manner as for OLED Lighting Modules according to subsection 1.5.1 or 1.5.2 above, whichever is applicable, except that “Net Sales Revenue” would only include that portion of the sales or transfer price which is fairly attributable to the OLED Lighting Module(s) incorporated in such Licensed Products.Under such circumstances, unless otherwise agreed, “Net Sales Revenue” shall mean the price of the Licensed Product multiplied by the fraction C/C+D, where C is the inventory carrying cost for the OLED Lighting Module(s) incorporated in such Licensed Product and D is the inventory carrying cost for the other components of the Licensed Product, with the inventory carrying cost in each case being determined in accordance with Generally Accepted Accounting Principles as consistently applied in the general course of Konica Minolta/Universal Display Confidential Page 2 of 22 1.6.4Konica Minolta’s or its Permitted Sublicensee’s business.Any applicable deductions and commissions shall also be limited to only those portions of such deductions and commissions which are fairly attributable to the OLED Lighting Module(s) incorporated in such Licensed Products. 1.6.5If either party presents reasonable evidence that the amount calculated as set forth above does not fairly reflect the fair market value of any OLED Lighting Modules or components thereof being sold or otherwise transferred (such as evidence that the industry-wide average sales price of substantially similar products differs significantly from the price calculated herein), the parties shall in good faith negotiate a more equitable method of calculating Net Sales Revenue with respect to such OLED Lighting Modules or components. 1.7“OLED” or “Organic Light Emitting Device”means a device consisting of two electrodes, at least one of which is transparent, together with one or more chemical substances deposited between these two electrodes, at least one of which is an organic or organometallic material, which device emits light when a voltage is applied across the electrodes. 1.8“OLED Lighting Module” means a device designed for use in Lighting applications, which device consists of (a) an OLED panel or panels, (b) [The confidential material contained herein has been omitted and has been separately filed with the Commission.], and (c) [The confidential material contained herein has been omitted and has been separately filed with the Commission.]. (a)[The confidential material contained herein has been omitted and has been separately filed with the Commission.] (b)[The confidential material contained herein has been omitted and has been separately filed with the Commission.] (c)[The confidential material contained herein has been omitted and has been separately filed with the Commission.] [The confidential material contained herein has been omitted and has been separately filed with the Commission.] 1.9“Phosphorescent Material” means an organometallic or other organic material that, when used in the emissive layer of an OLED, emits radiation from a triplet excited state or enhances the emission of radiation through phosphorescent sensitization. 1.10“Signage” means usage for advertising or in informational products, such as billboards, exit signs and digital clocks or watches, wherein the product emits light to produce predetermined images or shapes such as numbers, letters or pictures. 1.11“Universal Display Know-How” means Know-How of Universal Display relating to the practice of inventions claimed in the Universal Display Patents, which Know-How constitutes a “Confidential Item” of Universal Display, as such term is defined herein. Konica Minolta/Universal Display Confidential Page 3 of 22 1.12“Universal Display Patents” means all patents pertaining to OLED Lighting Modules that are issued, registered, granted or allowed in the world as of the Effective Date and which Universal Display owns or has the right to license to Konica Minolta hereunder, including, but not limited to, the issued, registered, granted or allowed patents listed in Exhibit A, together with such future patents as are specified in Section 2.3 below. 1.13“Universal Display Technology” means the Universal Display Patents and the Universal Display Know-How. 1.14“Valid Claim” means a claim of an issued, registered, granted or allowed patent, which claim has neither expired nor been finally held unpatentable, invalid or unenforceable by a court or other government agency of competent jurisdiction. Article 2License Rights 2.1Grant of License to Konica Minolta.Subject to the remaining provisions of this Article 2, Universal Display hereby grants to Konica Minolta a worldwide, royalty-bearing, non-exclusive and non-transferable (except in connection with a permitted transfer of this Agreement as a whole) license, with rights to sublicense to Permitted Sublicensees according to Section 2.2 below, under the Universal Display Patents, and to use the Universal Display Know-How, solely to manufacture (but not have manufactured except by Permitted Sublicensees), sell, offer for sale, use, import and export Licensed Products.Universal Display further agrees that it shall not assert, nor cause or permit any of its Affiliates to assert, any Universal Display Patent against Konica Minolta, its Affiliates, or their customers based solely on Konica Minolta’s or its Permitted Sublicensees’ sale or other disposition or use of any Licensed Product made after the Effective Date, provided that Konica Minolta has paid, or is committed to pay, a royalty to Universal Display hereunder on account of such sale or other disposition. 2.2Permitted Sublicensees.Konica Minolta shall be permitted to grant sublicenses of the foregoing license rights solely to its Permitted Sublicensees, provided that (a) each such sublicense shall be pursuant to a written agreement between Konica Minolta and the Permitted Sublicensee, which written agreement shall obligate the Permitted Sublicensee to abide by the scope of license and other applicable provisions of this Agreement; (b) in addition to its other rights or remedies hereunder, Universal Display shall be expressly identified in the written sublicense agreement as a third-party beneficiary thereof, entitled to enforce the scope of license and other applicable provisions of this Agreement directly against the Permitted Sublicensee; (c) Konica Minolta shall identify the name and business address of each such Permitted Sublicensee to Universal Display in writing promptly following its entry into a written sublicense agreement with the Permitted Sublicensee; and (d) Konica Minolta shall use its best efforts to cause each Permitted Sublicensee abide by the scope of license and other applicable provisions of this Agreement.As used herein, “Permitted Sublicensees” shall include (1) entities in which Konica Minolta Technology Center, Inc., or its parent, Konica Minolta Holdings, Inc., has an ownership or other similar controlling interest of eighty percent (80%) or more, which entities do not have, and are not Affiliates of entities (other than Konica Minolta) that have, their own separate OLED development programs or businesses, but only for so long as such conditions continue to be Konica Minolta/Universal Display Confidential Page 4 of 22 2.3satisfied; and (2) [The confidential material contained herein has been omitted and has been separately filed with the Commission.]. 2.4License Rights to Future Patents and Know-How.To the extent it has the right to do so, Universal Display will expand Konica Minolta’s license rights under Section 2.1 above to include any additional patents and Know-How pertaining to OLED Lighting Modules that are owned by or licensed to Universal Display and which are issued, registered, granted or allowed in the case of patents, or generated in the case of Know-How, during the first five (5) years of the Term, but excluding any such patents or Know-How acquired by Universal Display through a merger, asset acquisition or other similar transaction (“Acquired Technology”) unless separately agreed in writing.Universal Display shall periodically update Exhibit A to include any such additional patents (other than Acquired Technology patents unless separately agreed).Upon Konica Minolta’s request, the parties will discuss reasonable terms under which Konica Minolta’s license rights under Section 2.1 above would also be expanded to include Acquired Technology.Universal Display agrees not to disclose to Konica Minolta any Know-How included in Acquired Technology unless and until requested to do so by Konica Minolta. 2.5Rights Respecting OLED Chemicals.[The confidential material contained herein has been omitted and has been separately filed with the Commission.]Subject to the foregoing and the remainder of this Section 2.4, nothing in this Agreement shall be construed as authorizing or otherwise permitting Konica Minolta, its Permitted Sublicensees, or any third party claiming through either of them, to practice under any Universal Display Patents, or to use any Universal Display Know-How, for purposes of manufacturing OLED chemicals, or having OLED chemicals manufactured for Konica Minolta or its Permitted Sublicensees, or on their behalf.[The confidential material contained herein has been omitted and has been separately filed with the Commission.] [The confidential material contained herein has been omitted and has been separately filed with the Commission.] For the avoidance of doubt or misunderstanding, Universal Display shall not assert, nor cause or permit any of its Affiliates to assert, any Universal Display Patent against Konica Minolta, its Affiliates, or their customers based on Konica Minolta’s or its Permitted Sublicensee’s sales or other disposition of any Licensed Products as authorized under Section 2.1 above, and with respect to which royalties are paid to Universal Display hereunder, which Licensed Products [The confidential material contained herein has been omitted and has been separately filed with the Commission.]Nothing herein shall prohibit Universal Display or its Affiliates from asserting any Universal Display Patent against any person or entity that is the manufacturer of or supplier to Konica Minolta or its Permitted Sublicensee of such OLED chemicals [The confidential material contained herein has been omitted and has been separately filed with the Commission.].This assertion may include, without limitation, efforts by Universal Display to seek a royalty from the manufacturer or supplier on account of the OLED chemical sold to Konica Minolta or its Permitted Sublicensee, in which event Konica Minolta and the Permitted Sublicensee shall reasonably cooperate with Universal Display in this endeavor. Konica Minolta/Universal Display Confidential Page 5 of 22 No Rights Respecting OLED Manufacturing Equipment.Subject to the remainder of this Section 2.5, nothing in this Agreement shall be construed as authorizing or otherwise permitting Konica Minolta, its Permitted Sublicensees’ or any third party claiming through either of them, to practice under any Universal Display Patents, or to use any Universal Display Know-How, for purposes of manufacturing equipment or machinery used to produce an OLED.[The confidential material contained herein has been omitted and has been separately filed with the Commission.]For the avoidance of doubt or misunderstanding, Universal Display shall not assert, nor cause or permit any of its Affiliates to assert, any Universal Display Patent against Konica Minolta, its Affiliates, or their customers based on Konica Minolta’s or its Permitted Sublicensee’s sales or other disposition of any Licensed Products as authorized under Section 2.1 above, and with respect to which royalties are paid to Universal Display hereunder, which Licensed Products [The confidential material contained herein has been omitted and has been separately filed with the Commission.].Subject to the foregoing sentence, nothing herein shall prohibit Universal Display or its Affiliates from asserting any Universal Display Patent against any person or entity that is the manufacturer of or supplier to Konica Minolta or its Permitted Sublicensee of such manufacturing equipment or machinery.This assertion may include, without limitation, efforts by Universal Display to seek a royalty from the manufacturer or supplier on account of the equipment or machinery sold to Konica Minolta or its Permitted Sublicensee, in which event Konica Minolta and the Permitted Sublicensee shall reasonably cooperate with Universal Display in this endeavor. 2.6Acknowledgement of Derivative Rights.Konica Minolta acknowledges that certain of the Universal Display Patents and the Universal Display Know-How are licensed by Universal Display from the Trustees of Princeton University (“Princeton”), the University of Southern California (“USC”), the University of Michigan (“Michigan”) and Motorola, Inc. (“Motorola”), and, therefore, that Konica Minolta’s license rights under this Agreement with respect to such Universal Display Patents and Universal Display Know-How are subject to the reserved rights of and obligations to such third parties under their license agreements with Universal Display.Konica Minolta further acknowledges that the U.S. Government has certain reserved rights with respect to those Universal Display Patents claiming inventions that were first conceived or reduced to practice under contracts between the U.S. Government and Universal Display or its licensors.Universal Display hereby covenants to Konica Minolta that: (a) Universal Display shall comply in all material respects with the terms of its license agreements with such third-party licensors and its contracts with or awards from the U.S. Government as in either case are relevant to Konica Minolta’s exercise of license rights granted by Universal Display hereunder; and (b) no additional consideration shall be owed by Konica Minolta to such third-party licensors or the U.S. Government on account of Konica Minolta’s practice under the Universal Display Patents or use of the Universal Display Know-How as contemplated hereunder.Upon Konica Minolta’s request, Universal Display will provide Konica Minolta with copies (which may be reasonably redacted by Universal Display to avoid disclosing confidential information not relevant to this Agreement) of such of Universal Display’s agreements with such third-party licensors and of the applicable portions its relevant contracts with or awards from the U.S.
